Case: 19-10405    Date Filed: 02/06/2019   Page: 1 of 28


                                                                          [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 19-10405
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 2:19-cv-00088-WKW-CSC


DOMINEQUE HAKIM MARCELLE RAY,

                                                   Plaintiff - Appellant,

versus

COMMISSIONER, ALABAMA DEPARTMENT OF CORRECTIONS,

                                                   Defendant - Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           ________________________

Before MARCUS, WILSON and MARTIN, Circuit Judges.

MARCUS, Circuit Judge:

         Petitioner Domineque Ray has moved this Court for an emergency stay of

his execution, scheduled to take place at 6:00 p.m. (CST) on February 7, 2019 at

the Holman Correctional Facility (“Holman”) in Atmore, Alabama, for the 1995
              Case: 19-10405     Date Filed: 02/06/2019   Page: 2 of 28


rape, robbery, and murder of fifteen-year-old Tiffany Harville. He also appeals

from the determination of the district court denying his emergency motion for a

stay and dismissing two of his claims under the Religious Land Use and

Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc et seq., and

under § 1983 and the Establishment Clause of the First Amendment.

                                          I.

      Precious little in the way of evidence has been adduced at this late hour.

Based on our review of the amended complaint, the responses each party has made

to a series of questions posed to them by the district court, and the short hearing

held by the trial court on January 31, we know this much: Domineque Ray has

been a committed Muslim since at least 2006. He has been meeting with his

current Imam, Yusef Maisonet of Masjid As Salaam, who has provided religious

ministry to Muslim prisoners in Holman since 2015. Ray’s Imam has stated that

Ray was a devout Muslim when the Imam began his ministry at Holman and that

Ray continues to be committed to Islam to this day. Moreover, the Commissioner

of the Alabama Department of Corrections (“ADOC”) does not dispute the

sincerity of Ray’s religious beliefs.

      On January 23, 2019, Ray met with the Warden of Holman, Cynthia

Stewart, who, apparently for the first time, explained to Ray the practices and

policies that were followed by the ADOC during the administration of the death

                                          2
              Case: 19-10405     Date Filed: 02/06/2019    Page: 3 of 28


penalty. Among other things, the Warden explained that Chaplain Chris Summers

would be in the execution chamber during the administration of the lethal injection.

The state 1 has further explained that since 1997 Chaplain Summers has witnessed

nearly every execution conducted in the state of Alabama as part of his official

duties. During the execution, Chaplain Summers, a Christian, will kneel at the side

of the prisoner and pray with him if the inmate requests prayer. If the inmate does

not want pastoral care from Chaplain Summers, he will remain in the execution

chamber standing unobtrusively by the wall. The inmate’s designated witnesses,

limited to six, along with any spiritual advisor other than Chaplain Summers, may

be seated in a witness room, separated from the death chamber by a large window.

      During the January 23 meeting with the Warden, Ray made three requests

for the accommodation of his religious beliefs: first, that his Imam be present in

order to provide spiritual guidance for him at the time of his death; second, that the

institutional Christian Chaplain be excluded from the chamber; and, finally, that he

not be required to undergo an autopsy because it conflicted with his religious

beliefs. The Warden denied the first two requests and explained that she had no

decisional authority over the autopsy.




1
  The Commissioner of the Alabama Department of Corrections is the defendant in
this suit, but since he is being sued in his official capacity, we will refer to him as
“the state” or “Alabama.”
                                             3
             Case: 19-10405     Date Filed: 02/06/2019   Page: 4 of 28


      On the same day, Ray also met with Chaplain Summers and again requested

the presence of an imam and that Chaplain Summers not be present in the

execution chamber during his execution. The Chaplain told Ray that his requests

could not be honored due to ADOC policy. When Ray asked both Warden Stewart

and Chaplain Summers if he could see a copy of the prison’s policy that dictated

these arrangements, he was told that he could not.

      We also know that Ray has met with his Imam in a contact visit at Holman

as recently as January 29, and had another such visit scheduled for January 30.

Moreover, according to the state, his Imam may visit with him in the days leading

up to and on the execution day itself. Further, his Imam may accompany him to a

holding cell adjacent to the execution chamber and remain with him until the

inmate makes the final walk to the chamber.

      Ray filed his civil rights complaint and emergency motion for stay of

execution in the United States District Court for the Middle District of Alabama on

January 28, 2019, and lodged an amended complaint on January 31. Ray’s

amended complaint makes four claims. First, Ray says that excluding his Imam

from the execution chamber at the time of his execution in favor of a Christian

chaplain violates his rights under the Religious Land Use and Institutionalized

Persons Act. Second, he claims that requiring the presence of a Christian chaplain

in the execution chamber at the time of his execution also violates his rights under

                                          4
              Case: 19-10405     Date Filed: 02/06/2019   Page: 5 of 28


RLUIPA. Third, Ray alleges that Alabama’s practice of requiring a Christian

chaplain in the execution chamber, while forbidding clerics of other faiths, violates

the Establishment Clause of the First Amendment.2 Finally, Ray submits that

refusing to honor his late election for nitrogen hypoxia as the method of his

execution, where his lateness resulted from his religious beliefs, also violates

RLUIPA. Setting aside the final claim, which he has not preserved for our present

purposes, Ray’s amended complaint seeks two basic accommodations: that the

state not allow the presence of Holman’s Christian Chaplain and that his Imam be

allowed in the execution chamber so that he may receive spiritual guidance and

comfort from a cleric of his own faith.

      The district court set a hearing for January 31 and issued an order to show

cause to the state asking why the procedures Ray challenged were permissible.

The order also directed the Commissioner to answer a series of questions about

Ray, the Chaplain, and ADOC procedures, and to file under seal the prison’s

relevant written policies or procedures. On January 31, 2019, Alabama responded

and moved to dismiss Ray’s complaint.



2
  Although Ray did not mention Title 42 U.S.C. § 1983 as the method by which he
was asserting his Establishment Clause claim, the Supreme Court has made it clear
that he need not expressly invoke that provision. See Johnson v. City of Shelby,
135 S. Ct. 346, 347 (2014) (holding that “no heightened pleading rule requires
plaintiffs seeking damages for violations of constitutional rights to invoke § 1983
expressly in order to state a claim”).
                                          5
              Case: 19-10405    Date Filed: 02/06/2019   Page: 6 of 28


      The state’s response included further details about ADOC policies and

procedures as well as a thoroughly redacted version of the prison’s relevant

procedures, filed under seal. The state further explained that Chaplain Summers

has been an ADOC employee since 1990 and is “familiar with the technicalities of

the execution protocol.” If an inmate wishes, he “will kneel at [the inmate’s] side

and pray with him” during the execution. The state explained that it “ha[d] not

previously accommodated any prisoner’s request that the institutional Chaplain not

be present in the execution chamber.” Nor had it “executed a prisoner by lethal

injection without a chaplain attending the execution.”

      The state added that Ray would be allowed visitation with his spiritual

advisor on the day of execution. Citing the confidential procedures, the state

explained that “shortly before his execution, a condemned inmate is permitted to

meet with the spiritual advisor of his choosing.” The spiritual advisor may then

observe the execution from the viewing room, along with the inmate’s relatives,

friends, and members of the media.

      Although Alabama expressly disclaimed any constitutional defect in

requiring the presence of the prison’s Christian Chaplain, the state agreed to

accommodate Ray’s request and exempt the institution’s Chaplain from the

execution chamber. Alabama reiterated, though, that it would not permit Ray’s

Imam to take the Chaplain’s place. The state explained that it “will not permit a

                                          6
              Case: 19-10405     Date Filed: 02/06/2019    Page: 7 of 28


non-ADOC employee, someone unfamiliar with the execution process and with the

practices and safety concerns of the prison, to be in the chamber in the chaplain’s

place.” Having made this concession, Alabama responded to the show cause

order’s inquiries about the lawfulness of its practices by alleging that the issues had

become moot.

      The district court took oral argument on January 31. Beyond the answers

that were given in the parties’ written responses, no additional facts were adduced

at the hearing. Ray requested, however, a “quick evidentiary hearing,” and

specifically suggested that, among other things, the prison Chaplain could “testify

by telephone” within the next few days and be asked “what training he received

and how difficult it would be for him to walk Mr. Ray’s Imam through that

training.” The state, although it did not request a hearing, said that, if appropriate,

it could offer evidence supporting its position.

      The following day, the district court issued an order denying the motion to

stay execution and dismissing Counts 2 and 3 of Ray’s complaint. At the heart of

its holding, the court found Ray “guilty of inexcusable delay,” which, it said,

yielded a “strong equitable presumption against granting a stay.” The trial court

explained that “Ray has had ample opportunity in the past twelve years to seek a

religious exemption, instead of waiting until the eleventh hour to do so.”

Moreover, the district court found that Ray was not likely to succeed on the merits.

                                           7
              Case: 19-10405     Date Filed: 02/06/2019    Page: 8 of 28


Addressing the RLUIPA claim, and only the RLUIPA claim, on the merits the

court determined that Ray had not identified a substantial burden on his religious

exercise, that Ray had not shown it was substantially likely that Alabama lacked a

compelling interest in keeping all clerics other than the prison Chaplain out of the

execution chamber, and, finally, that Ray had failed to adequately establish that a

less restrictive means of furthering that interest was available. The state’s

agreement to remove the Chaplain, the court offered, had mooted Ray’s claim

under the Establishment Clause.

      After review of this exceedingly limited record, we reject the district court’s

analysis, and its refusal to grant an emergency stay in the face of what we see as a

powerful Establishment Clause claim. Because Ray has demonstrated a substantial

likelihood of success on the Establishment Clause and because the other equitable

factors tip in his favor, Ray’s emergency motion for stay is granted. We direct the

Clerk of Court to expedite the appeal of Ray’s case so that we may promptly

address and resolve these claims.

                                           II.

      “It is by now hornbook law that a court may grant a stay of execution only if

the moving party establishes that: (1) he has a substantial likelihood of success on

the merits; (2) he will suffer irreparable injury unless the injunction issues; (3) the

stay would not substantially harm the other litigant; and (4) if issued, the injunction

                                           8
             Case: 19-10405     Date Filed: 02/06/2019   Page: 9 of 28


would not be adverse to the public interest.” Arthur v. Comm’r, Ala. Dep’t of

Corr., 840 F.3d 1268, 1321 (11th Cir. 2016) (quoting Brooks v. Warden, 810 F.3d

812, 818 (11th Cir. 2016) (emphases in original)). “[W]e review the denial of a

stay of execution only for abuse of discretion.” Brooks, 810 F.3d at 818.

                                        A.

      We begin, as we must, with “the first and most important question”

concerning a stay of execution: whether Ray is substantially likely to succeed on

the merits of his claims. Jones v. Comm’r, Ga. Dep’t of Corr., 811 F.3d 1288,

1292 (11th Cir. 2016).

      The First Amendment to the United States Constitution commands that

“Congress shall make no law respecting an establishment of religion, or

prohibiting the free exercise thereof.” U.S. Const., amend. I. The Supreme Court

has long since made this command binding on the states as well. See Cantwell v.

Connecticut, 310 U.S. 296, 303 (1940); Murdock v. Commonwealth of

Pennsylvania, 319 U.S. 105, 108 (1943); Everson v. Bd. of Educ. of Ewing Twp.,

330 U.S. 1, 8 (1947).

      The claim presented by Domineque Ray touches at the heart of the

Establishment Clause. Indeed, we can think of no principle more elemental to the

Establishment Clause than that the states and the federal government shall not

favor one religious denomination over another. In the words of the Supreme

                                         9
               Case: 19-10405    Date Filed: 02/06/2019     Page: 10 of 28


Court: “The clearest command of the Establishment Clause is that one religious

denomination cannot be officially preferred over another.” Larson v. Valente, 456

U.S. 228, 244 (1982). Since Everson v. Board of Education, the Supreme Court

“has adhered to the principle, clearly manifested in the history and logic of the

Establishment Clause, that no State can ‘pass laws which aid one religion’ or that

‘prefer one religion over another.’” Larson, 456 U.S. at 246 (quoting Everson, 330

U.S. at 15).

      “[T]his principle of denominational neutrality has been restated on many

occasions. In Zorach v. Clauson, 343 U.S. 306 (1952), [the Supreme Court] said

that ‘[t]he government must be neutral when it comes to competition between

sects.’ Id. at 314. In Epperson v. Arkansas, 393 U.S. 97 (1968), [the Supreme

Court] stated unambiguously: ‘The First Amendment mandates governmental

neutrality between religion and religion. . . . The State may not adopt programs or

practices . . . which ‘aid or oppose’ any religion. . . . This prohibition is absolute.’

Id. at 104, 106, citing Abington School District v. Schempp, 374 U.S. 203, 225

(1963). And Justice Goldberg cogently articulated the relationship between the

Establishment Clause and the Free Exercise Clause when he said that ‘[t]he fullest

realization of true religious liberty requires that government . . . effect no

favoritism among sects . . . and that it work deterrence of no religious belief.’

Abington School District, 374 U.S. at 305.” Larson, 456 U.S. at 246; see also Bd.

                                           10
             Case: 19-10405      Date Filed: 02/06/2019   Page: 11 of 28


of Educ. of Kiryas Joel Vill. Sch. Dist. v. Grumet, 512 U.S. 687, 690 (1994);

Rosenberger v. Rector & Visitors of Univ. of Va., 515 U.S. 819, 839 (1995) (“[A]

significant factor in upholding governmental programs in the face of Establishment

Clause attack is their neutrality towards religion.”); Van Orden v. Perry, 545 U.S.

677, 684 (2005) (identifying neutrality as one of the two “faces” of the

Establishment Clause).

      The neutrality principle embodied in the Establishment Clause is a critical

bulwark of religious freedom. The Establishment Clause and the Free Exercise

Clause work together to safeguard the spiritual freedom of our people. Indeed, free

exercise depends in no small measure on non-interference and non-preferential

treatment by the state, and it “can be guaranteed only when legislators . . . are

required to accord to their own religions the very same treatment given to small,

new, or unpopular denominations.” Larson, 456 U.S. at 245. Quite simply, the

power, prestige, and support of the state may not be placed behind a particular

religious belief. See Engel v. Vitale, 370 U.S. 421, 431 (1962). When the

government “allie[s] itself with one particular form of religion, the inevitable result

[is] that it . . . incur[s] the hatred, disrespect and even contempt of those who [hold]

contrary beliefs.” Id.

      It is also by now a principle clearly embedded in our law that “when it is

claimed that a denominational preference exists, the initial inquiry is whether the

                                          11
              Case: 19-10405      Date Filed: 02/06/2019    Page: 12 of 28


law facially differentiates among religions.” Hernandez v. Comm’r, 490 U.S. 680,

695 (1989). “[W]hen we are presented with a state law granting a denominational

preference,” rather than employ the three-pronged inquiry derived from Lemon v.

Kurtzman, 403 U.S. 602 (1971), “we treat the law as suspect and . . . apply strict

scrutiny in adjudging its constitutionality.” Larson, 456 U.S. at 246. Thus, the

rule, policy, or practice “must be invalidated unless it is justified by a compelling

governmental interest . . . and unless it is closely fitted to further that interest.” Id.

at 247.

       We are exceedingly loath to substitute our judgment on prison procedures

for the determination of those officials charged with the formidable task of running

a prison, let alone administering the death penalty in a controlled and secured

manner. Nevertheless, in the face of this limited record, it looks substantially

likely to us that Alabama has run afoul of the Establishment Clause of the First

Amendment.

       What we can say with some confidence based on what little we have seen is

that Holman prison will place its Christian Chaplain in the execution chamber; that

it has done so nearly uniformly for many years; that the Christian Chaplain will

offer to minister to the spiritual needs of the inmate who is about to face his Maker,

and that the Chaplain may pray with and touch the inmate’s hand as a lethal

cocktail of drugs is administered; and that only a Christian chaplain may go into

                                            12
             Case: 19-10405     Date Filed: 02/06/2019   Page: 13 of 28


the death chamber and minister to the spiritual needs of the inmate, whether the

inmate is a Christian, a Muslim, a Jew, or belongs to some other sect or

denomination. What is central to Establishment Clause jurisprudence is the

fundamental principle that at a minimum neither the states nor the federal

government may pass laws or adopt policies that aid one religion or prefer one

religion over another. And that, it appears to us, is what the Alabama Department

of Corrections has done here.

      Alabama’s policy facially furthers a denominational preference. While the

Alabama statute provides that only certain persons “may be present at an

execution,” including, among others, “[t]he spiritual advisor of the condemned,”

“[t]he chaplain of Holman Prison,” and six relatives or friends of the condemned,

Ala. Code § 15–18–83(a) (emphasis added), the statute neither requires the

presence of any particular individual nor specifies whether the listed persons may

be present in the execution chamber itself or only in the adjoining witness viewing

room, behind two-way glass. But Alabama has told us that the inmate’s spiritual

advisor may observe the execution only from the witness room. Only Holman’s

prison Chaplain shall be in the execution chamber with the inmate. And while the

state has been “willing to waive” Chaplain Summers’s presence in this instance, it

has not agreed to accommodate Ray by bringing his Imam into the chamber.




                                         13
             Case: 19-10405     Date Filed: 02/06/2019    Page: 14 of 28


      The Establishment Clause “requires that we neither abdicate our

responsibility to maintain a division between church and state nor evince a hostility

to religion by disabling the government from in some ways recognizing our

religious heritage.” Van Orden, 545 U.S. at 683–84. As Justice Douglas observed

long ago, “[w]e are a religious people whose institutions presuppose a Supreme

Being. We guarantee the freedom to worship as one chooses. We make room for

as wide a variety of beliefs and creeds as the spiritual needs of man deem

necessary.” Zorach, 343 U.S. at 313. Thus it should come as no surprise that we

may define ourselves in times of greatest need in reference to faith. Providing a

cleric to an inmate at a spiritually critical moment by itself likely does not run

afoul of the Establishment Clause. See, e.g., Cutter v. Wilkinson, 544 U.S. 709,

722 (2005) (comparing RLUIPA’s protection of institutionalized persons’ religious

exercise to “the Federal government’s accommodation of religious practice by

members of the military”) (citing Katcoff v. Marsh, 755 F.2d 223, 225–29 (2d Cir.

1985) (upholding the constitutionality of the military chaplaincy)).

      However, we must at the same time “sponsor an attitude on the part of

government that shows no partiality to any one group and that lets each flourish

according to the zeal of its adherents and the appeal of its dogma.” Zorach, 343

U.S. at 313. The central constitutional problem here is that the state has regularly

placed a Christian cleric in the execution room to minister to the needs of Christian

                                          14
             Case: 19-10405     Date Filed: 02/06/2019   Page: 15 of 28


inmates, but has refused to provide the same benefit to a devout Muslim and all

other non-Christians.3

      Alabama appears to have set up “precisely the sort of denominational

preference that the Framers of the First Amendment forbade.” Larson, 456 U.S. at




3
  Although Ray’s pleadings do not clearly and precisely frame the Establishment
Clause claim as denominational preference, based on everything we have seen and
based on everything Ray has said, we construe it this way. At oral argument, Ray’s
counsel very clearly framed the Establishment Clause issue in denominational
preference terms, asking, “Why does Mr. Ray not get the same benefit as a Christian,
non-Catholic condemned inmate would?” and arguing that “If Mr. Ray were a
standard, everyday Protestant Lutheran Christian, he would have a spiritual advisor
there who could touch his hand and pray with him in his final moments. But because
he happens to be a Muslim . . . [he doesn’t] get that benefit.” Indeed, Ray’s counsel
expressly cited to and quoted from the command framed by the Supreme Court in
Everson that the Establishment Clause bars the state from passing “laws which aid
one religion” or which “prefer one religion over another.” Everson, 330 U.S. at 15.
Moreover, it is clear from the colloquy that the court and the parties understood that
Ray was asserting this claim, too. We add that the federal notice pleading standard
only requires allegations as to every material point necessary to sustain a claim on
any legal theory, even if it is not the precise theory advanced by the plaintiff. See,
e.g., St. Joseph’s Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th Cir.
1986) (“The pleading ‘must contain either direct allegations on every material point
necessary to sustain a recovery on any legal theory, even though it may not be the
theory suggested or intended by the pleader, or contain allegations from which an
inference fairly may be drawn that evidence on these material points will be
introduced at trial.’”); see also, e.g., Lyes v. City of Riviera Beach, 126 F.3d 1380,
1387–88 (11th Cir. 1997) (finding claim premised on the Equal Protection Clause of
the Fourteenth Amendment to be sufficiently pled in complaint, although complaint
mentioned only the Due Process Clause of the Fourteenth Amendment, where
complaint “contain[ed] numerous allegations consistent with an equal protection
cause of action”), vacated on other grounds by Lyes v. City of Riviera Beach, 166
F.3d 1332 (11th Cir. 1999) (en banc).
                                            15
             Case: 19-10405      Date Filed: 02/06/2019   Page: 16 of 28


255. Thus, Alabama’s practice would be constitutional only if it meets the

exacting standards of strict scrutiny.

      Under strict scrutiny, a law that advances a denominational preference may

be upheld if the government can demonstrate that the policy serves a compelling

interest and that it has been narrowly tailored to further that interest. The law is

also clear that the burden falls to the government, not to the challenger, to establish

a compelling interest and narrow tailoring. See Larson, 456 U.S. at 251 (“We . . .

conclude that [the government has] failed to demonstrate that the [law at issue] is

‘closely fitted’ to further a ‘compelling governmental interest.’”). The government

must carry its burden even at this preliminary stage. That is, Ray “must be deemed

likely to prevail unless the Government has shown that [his] proposed less

restrictive alternatives are less effective than” the challenged procedure. Ashcroft

v. Am. Civil Liberties Union, 542 U.S. 656, 666 (2004); see also Gonzales v. O

Centro Espirita Beneficente Uniao do Vegetal, 546 U.S. 418, 429 (2006) (noting

that the government’s argument that plaintiff should bear the burden of disproving

compelling interest at the preliminary injunction stage was “foreclosed” by the

Court’s decision in Ashcroft).

      We do not doubt that Alabama has a powerful interest in the secure and

orderly administration of the death penalty. Indeed, “[i]t is well established that

states have a compelling interest in security and order within their prisons.”

                                          16
              Case: 19-10405      Date Filed: 02/06/2019     Page: 17 of 28


Lawson v. Singletary, 85 F.3d 503, 512 (11th Cir. 1996) (citing Harris v. Forsyth,

735 F.2d 1235 (11th Cir. 1984)); see also Fawaad v. Jones, 81 F.3d 1084, 1087

(11th Cir. 1996) (“[M]aintaining security in a prison constitutes a compelling

governmental interest.”). And the prison’s concerns may be at their apex during

the most consequential act of carrying out an execution. As a general matter and at

least at first blush, this seems as obvious to us as it did to the district court.

Moreover, we can imagine many practical reasons as well why Alabama may wish

to provide religious support and pastoral comfort of this kind to a condemned

prisoner.

       As we see it, then, this case likely turns less on whether there is a compelling

interest and more on whether the state’s procedures are the least restrictive means

or narrowly tailored to further that interest. We acknowledge again that we owe

deference to the state’s assessment of its security requirements, and we are

reluctant to substitute our judgment for the Commissioner’s. Cf. O’Lone v. Estate

of Shabazz, 482 U.S. 342, 349 (1987) (“[W]e have often said that evaluation of

penological objectives is committed to the considered judgment of prison

administrators . . . .”). But we cannot simply rely on the unexplained ipse dixit of

the state that there are no less restrictive means in the face of Alabama’s obvious

denominational preference. To do so would ignore our constitutional obligations

and the unambiguous command of the First Amendment that forbids the state from

                                            17
             Case: 19-10405     Date Filed: 02/06/2019    Page: 18 of 28


putting its power, prestige, and support behind one religious belief to the exclusion

of all others. It remains the state’s burden to demonstrate that there are no other

less restrictive means by which to protect its interests. See Ashcroft, 542 U.S. at

666. And it does not jump off the page at us that there aren’t other less restrictive

means to accomplish its ends. At the hearing, Ray’s counsel offered that the state

could readily pre-clear and pre-screen Ray’s Imam -- who, after all, has already

been screened and allowed regularly to visit Muslim inmates at Holman since 2015

and allowed to commune with Ray on the day of his execution, even in a holding

cell next to the execution chamber. Alabama responded simply by saying it could

not do so.

      This may well be true, but the bare assertion does not make it so. Notably,

Alabama did not provide the Court with any affidavit from the Warden or from any

other prison official addressing in any way why there were not lesser measures

available to protect its interests and provide the same faith-based benefits to

Christians and non-Christians alike. Nor did Alabama offer anything from its

Chaplain or from anyone else about the perceived risks or the things that a cleric

might need to learn in order to undertake this solemn and sensitive task. Alabama

has presented us with nothing in support of its claims.

      As the district court recognized, the proper determination of this significant

Establishment Clause claim will turn on critical facts that have not been presented

                                          18
             Case: 19-10405      Date Filed: 02/06/2019   Page: 19 of 28


to us on this barren record. Among other things, these facts may include the nature

of the risk posed by allowing another cleric into the execution chamber, whether

the state can screen, pre-clear and train other clerics, how difficult and time

consuming that may be, and whether it could do so while meeting its obviously

significant interest in maintaining security in the execution chamber. All we can

say at this stage -- indeed what we are obliged to say -- is that Alabama’s prison

officials apparently have favored one religious denomination to the detriment of all

others, that they have made only general claims about their compelling interest,

and that they have offered nothing remotely establishing that their policy is

narrowly tailored to further that interest.

      We add that the trial judge never addressed the merits of Ray’s

Establishment Clause claim, suggesting only that the state’s agreement to remove

the Chaplain mooted the question. 4 This rationale misapprehends the nature of


4
  In its mootness analysis, the district court relied on a footnote in Ray’s complaint,
which represented that the Establishment Clause claim “[would] be moot if Mr. Ray
prevails on Claims One and/or Two.” While the phrasing of this footnote is
undoubtedly inartful, we are not bound by the parties’ jurisdictional representations.
See Jackson v. Seaboard Coast Line R.R. Co., 678 F.2d 992, 1000–01 (11th Cir.
1982) (“The jurisdiction of a court over the subject matter of a claim involves the
court’s competency to consider a given type of case and cannot be waived or
otherwise conferred upon the court by the parties.” (footnote omitted)). Nor do we
find as much clarity in the footnote as the district court did. Ray sought two distinct
forms of relief: the presence of a Muslim spiritual advisor as he was about to die and
the exclusion of the prison’s Christian Chaplain. The state gave him only half. His
claim therefore is not moot. See De La Teja v. United States, 321 F.3d 1357, 1364
(11th Cir. 2003) (“This remains a live controversy as to which we could provide
                                           19
               Case: 19-10405     Date Filed: 02/06/2019   Page: 20 of 28


Ray’s Establishment Clause claim. Waiving the presence of the Christian

Chaplain, while still refusing admission to Ray’s Imam has provided Ray with only

half of the relief he seeks; it does nothing to alleviate the core Establishment

Clause problem. If Ray were a Christian, he would have a profound benefit;

because he is a Muslim, he is denied that benefit.

        Ray’s claim may well fit under the rubric of RLUIPA as well, though it

seems to us more naturally framed by the Establishment Clause. 5 Notably,

RLUIPA defines a substantial burden on free exercise in the broadest of terms --

much broader than the Supreme Court’s First Amendment jurisprudence it

responded to. Indeed, as the Supreme Court has noted, “in an obvious effort to

effect a complete separation from First Amendment case law, Congress deleted the

reference to the First Amendment [in RLUIPA] and defined the ‘exercise of




meaningful relief, and accordingly the issue is not moot.”) (citing Al Najjar v.
Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001)).
5
    RLUIPA provides in pertinent part:
        No government shall impose a substantial burden on the religious exercise of
        a person residing in or confined to an institution . . . even if the burden
        results from a rule of general applicability, unless the government
        demonstrates that imposition of the burden on that person —
               (1) is in furtherance of a compelling governmental interest; and
               (2) is the least restrictive means of furthering that compelling
               governmental interest.
42 U.S.C. § 2000cc-1(a).
                                           20
             Case: 19-10405     Date Filed: 02/06/2019    Page: 21 of 28


religion’ to include ‘any exercise of religion, whether or not compelled by, or

central to, a system of religious belief.’” Burwell v. Hobby Lobby Stores, Inc.,

134 S. Ct. 2751, 2761–62 (2014) (emphasis added) (quoting 42 U.S.C. § 2000cc-

5(7)(A)). Moreover, in addition to including this “capacious” definition of

religious exercise, Congress expressly mandated that the statute “shall be construed

in favor of a broad protection of religious exercise, to the maximum extent

permitted by the terms of this chapter and the Constitution.” 42 U.S.C. § 2000cc-

3(g); see also Holt v. Hobbs, 135 S. Ct. 853, 860 (2015).

      It may be that denying access to a Muslim cleric at the moment of death

would impose a substantial burden. We need not reach that question now, but we

highlight that RLUIPA’s strict scrutiny would -- just like in the Establishment

Clause context -- squarely place the burden on the government to demonstrate that

its policy is narrowly tailored to serve a compelling governmental interest.

Moreover, under RLUIPA’s compelling interest and least restrictive means

analysis, the statute “does not permit . . . unquestioning deference” to the

government’s assessment, Holt, 135 S. Ct. at 864, and Congress expressly

envisioned that the statute “may require a government to incur expenses in its own

operations to avoid imposing a substantial burden on religious exercise,” 42 U.S.C.

§ 2000cc-3(c). See also Holt, 135 S. Ct. at 860; Hobby Lobby, 134 S. Ct. at 2781.




                                          21
              Case: 19-10405       Date Filed: 02/06/2019   Page: 22 of 28


       Although the district court briefly evaluated the RLUIPA claim on the

merits, it failed to grapple with any of these principles. The district court also

improperly shifted the burdens surrounding compelling interest and least restrictive

means onto Ray. After first recognizing that RLUIPA places these burdens on the

government, it found in its application of the law to this case that “Ray has not

shown that it is substantially likely that the State lacks a compelling interest or that

the State could use a less-restrictive means of furthering its interest,” and that “Ray

has not shown that it is substantially likely that the State could further its interest

while allowing untrained, ‘free world’ spiritual advisors be in the death chamber.”

While the burden of persuasion rests with the petitioner to show a substantial

likelihood of success on the merits, once he has made a prima facie showing of

denominational preference, Ashcroft and Gonzales make clear, as do the words of

RLUIPA, that even at a preliminary stage, it is the government’s burden to

establish that there are no less restrictive means to adequately address its important

interest. At the end of the day, it is possible that there are no less restrictive means,

but the government must show us how and why that is so. Whether Ray’s claim is

framed as arising under the Establishment Clause or RLUIPA, the burden rests

with Alabama, not Ray, to show a compelling interest and the adoption of means

closely fitted to that interest.




                                            22
             Case: 19-10405      Date Filed: 02/06/2019    Page: 23 of 28


      Faced with this substantial Establishment Clause claim, and with precious

little in the record to support the government’s interests and the fit between those

interests and the state’s policy, we are required to conclude, as we do, that Ray is

substantially likely to succeed on the merits.

                                           B.

      The remainder of the factors we apply when considering a stay amount to a

weighing of the equitable interests of the petitioner, the government, and the

public. See Arthur, 840 F.3d at 1321 (requiring the moving party to establish

“irreparable injury,” lack of “substantial[] harm [to] the other litigant,” and that

“the injunction would not be adverse to the public interest”). In this case, the

equities fall as they often do in death cases, with the petitioner arguing that “he

will suffer irreparable harm if he is executed” in an unconstitutional manner while

the state risks only the “minimal inconvenience” of delay. Brooks, 810 F.3d at

825. In the absence of a stay, Ray will die without the benefit, available to

Christian inmates, of sharing his final moments with a cleric who shares his faith

and who will be able to provide prayer, spiritual support and comfort at the

moment of death. Moreover, the public has a serious interest in the proper

application and enforcement of the Establishment Clause and RLUIPA.

      On the other hand, “as the Supreme Court has recognized, the state, the

victim, and the victim’s family also ‘have an important interest in the timely

                                          23
             Case: 19-10405     Date Filed: 02/06/2019   Page: 24 of 28


enforcement of [the inmate’s] sentence.’” Id. (quoting Hill v. McDonough, 547

U.S. 573, 584 (2006)); see also Hill, 547 U.S. at 584 (“[E]quity must be sensitive

to the State’s strong interest in enforcing its criminal judgments without undue

interference from the federal courts.”). Of course, neither Alabama nor the public

has any interest in carrying out an execution in a manner that violates the

command of the Establishment Clause or the laws of the United States.

      The district court makes much of the fact that Ray’s claims have been

brought too close to the scheduled date for Ray’s execution. It stresses that we

must consider “the extent to which the inmate has delayed unnecessarily in

bringing the claim,” Nelson v. Campbell, 541 U.S. 637, 649–50 (2004), and

identifies “a strong equitable presumption against the grant of a stay where a claim

could have been brought at such a time as to allow consideration of the merits

without requiring entry of a stay,” Hill, 547 U.S. at 584 (quoting Nelson v.

Campbell, 541 U.S. 637, 650 (2004)); Grayson v. Allen, 491 F.3d 1318, 1322

(11th Cir. 2007). We agree as a matter of doctrine, but the district court seems to

have overlooked a key point: That the claim was brought at the last minute does

not necessarily establish that it was brought in a dilatory manner.

      In other cases, we have suggested that the equities may tend to weigh against

a stay when there has been no explanation offered why a § 1983 suit was brought

at the eleventh hour to challenge policies that had long been in place. E.g.,

                                         24
             Case: 19-10405     Date Filed: 02/06/2019   Page: 25 of 28


Rutherford v. McDonough, 466 F.3d 970, 974–76 (11th Cir. 2006) (dismissing

challenge to lethal injection protocols on equitable grounds based on delay,

considering that the petitioner had raised identical claims in state court a month

prior, and that others had challenged the protocols in state court over five years

earlier); see also Powell v. Thomas, 643 F.3d 1300, 1305 (11th Cir. 2011) (finding

that the § 1983 statute of limitations begins running when “the facts supporting

th[e] cause of action ‘should have been apparent to any person with a reasonably

prudent regard for his rights’”) (quoting McNair v. Allen, 515 F.3d 1168, 1177

(11th Cir. 2008)); Arthur v. King, 500 F.3d 1335, 1341–42 (11th Cir. 2007)

(denying a stay and dismissing a § 1983 suit to obtain evidence for DNA testing in

part because the claim had been available “through a § 1983 action for at least five

years”).

      Here, however, arguments suggesting unreasonable delay on Ray’s part are

far less compelling. For starters, a review of the relevant statutory text would not

have put Ray or his lawyers on notice that the institution’s Christian Chaplain

would always be present in the execution chamber or that Ray’s Imam could never

be. The Alabama Code only says that certain persons “may be present at an

execution”; it does not say that the Chaplain will be present. Ala. Code § 15–18–

83(a) (emphasis added). It lists both the Chaplain and “[t]he spiritual advisor of

the condemned” as among those who “may be present,” without drawing any

                                         25
             Case: 19-10405     Date Filed: 02/06/2019    Page: 26 of 28


distinction between where these two individuals will be situated during the

execution. Id. Nor does the statute distinguish between the execution chamber and

the witness viewing room, nor, finally, does it say anything about whether the

Chaplain may have contact with the inmate at the critical moment. Id. Even the

most careful review of the statute by Ray or his lawyers would not have revealed

that the prison’s Christian Chaplain will stand in the execution chamber while any

other spiritual advisor, relatives or friends, and members of the press are in a

separate room.

      On January 23, only after Ray requested and was denied a religious

accommodation, he asked the Warden and the Chaplain to see the prison’s policies

requiring that Holman’s prison Chaplain, and only the prison Chaplain, would be

placed in the execution chamber during an execution; he was told that he could not

see Alabama’s written policy. There is little reason, then, to think that he must

have known the contents of these confidential policies at an earlier date. Indeed,

the fact that these procedures have been filed thoroughly redacted and under seal is

a further indication that Alabama’s execution procedures are closely guarded by

the ADOC.

      Thus we are left with only the suggestion that he must have known ADOC

policies from an earlier date because he sat on death row for a lengthy period of

time. But the state has provided no evidence that Ray would have learned at any

                                          26
             Case: 19-10405     Date Filed: 02/06/2019    Page: 27 of 28


point about these polices or that he could have filed a lawsuit challenging these

policies any earlier than he did. According to Ray -- and it is unrebutted on this

record -- he first requested and was denied accommodations based on his religion

on January 23. He filed his complaint in district court on January 28, just five days

later (including two days which fell over a weekend). The state has not provided

us with any evidence that Ray knew or should have known that his religious beliefs

would not be accommodated prior to January 23, or that he had any opportunity to

request an accommodation prior to that date.

      Given the paucity of evidence, it is not altogether surprising that the state

has not even clearly argued that Ray knew or should have known sooner that his

religious beliefs would not be accommodated. The state argued before the district

court only at the highest order of abstraction that “Mr. Ray is responsible for the

delay” because “[c]ertainly Mr. Ray could have pursued this claim or pursued his

desire to have a private spiritual advisor at an earlier time.” To support these

claims, the state offers only the barest assertions about common knowledge in the

prison. Even if we were to assume that some prisoners on death row are aware that

the prison Chaplain has been present in the execution chamber in the past, there is

not much else to support the inference that Ray knew or should have known that

the Chaplain’s presence was required, let alone that he should have known his

request for an imam would be denied. The state has not suggested that any non-

                                          27
             Case: 19-10405     Date Filed: 02/06/2019   Page: 28 of 28


Christian prisoners, like Ray, have requested or been denied an accommodation in

the past in a manner that might even arguably have placed someone like Ray on

notice. Nor has the state suggested that its confidential procedures, filed under seal

with the district court, might have provided any other inmate with any notice. The

state has not suggested that these procedures were made available to anyone.

      The long and short of it is that Ray has provided an altogether plausible

explanation for why the claims were not filed in district court sooner and the state

has neither argued nor produced any evidence that the petitioner was aware that the

claims were available at an earlier date.

      As we see it, the equities weigh in favor of granting a stay.

      Based on the foregoing analysis, Ray’s petition for an emergency stay of

execution is GRANTED. The Clerk of Court is directed to EXPEDITE this appeal

so that we may promptly resolve these claims.




                                            28